      Case 1:17-cv-10723-PBS Document 80 Filed 04/30/19 Page 1 of 12



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

___________________________________
                                   )
MICHAEL CARVALHO,                  )
                                   )
                    Plaintiff,     )
                                   )                 Civil Action
          v.                       )               No. 17-10723-PBS
                                   )
JPMORGAN CHASE BANK, N.A.,         )
                                   )
                    Defendant.     )
___________________________________)


                         MEMORANDUM AND ORDER

                            April 30, 2019

Saris, C.J.

                             INTRODUCTION

     Plaintiff Michael Carvalho has sued Defendant JPMorgan

Chase Bank, N.A. (“Chase”) for claims arising out of a mortgage

on a property in Rehoboth, Massachusetts. Carvalho executed a

note and mortgage on the property in 2003 and received a loan

modification from Chase in April 2014. Since June 2014, he has

failed to make timely payments on his mortgage, and he stopped

making any payments in July 2015. In light of his default, Chase

foreclosed on the property in May 2018. Carvalho alleges Chase

(1) “cancelled” the loan modification; (2) induced him to make

mortgage payments in reliance on the loan modification; and

(3) lacked standing to foreclose on his home.


                                    1
         Case 1:17-cv-10723-PBS Document 80 Filed 04/30/19 Page 2 of 12



     After hearing, the Court ALLOWS Chase’s motion for summary

judgment (Docket No. 61).

                                  BACKGROUND

     The following facts are undisputed, except where otherwise

noted.

     Carvalho purchased the property located at 279 Fairview

Avenue, Rehoboth, Massachusetts in 1999. On October 22, 2003, he

executed a note in the amount of $167,925 in favor of First

Horizon Home Loan Corporation (“First Horizon”). On the same

day, he granted First Horizon a mortgage on the property to

secure the note.

     On February 28, 2009, First Horizon assigned the mortgage

to MetLife Home Loans (“MetLife”). MetLife subsequently assigned

the mortgage to Chase on March 13, 2013. In addition to holding

the mortgage, Chase states it services the note on behalf of the

Federal National Mortgage Association (“Fannie Mae”).

     In October 2013, Carvalho submitted a request for mortgage

assistance to Chase. In response, Carvalho and Chase executed a

loan modification agreement in April 2014. The loan modification

provided Carvalho with a lower monthly payment and longer

amortization period. In exchange for these more favorable terms,

Carvalho promised to make monthly payments of principal and

interest beginning on May 1, 2014.



                                       2
      Case 1:17-cv-10723-PBS Document 80 Filed 04/30/19 Page 3 of 12



     Carvalho started to miss timely and full loan payments in

June 2014, a month after the loan modification went into effect.

He submitted another request for mortgage assistance on October

5, 2014, along with a letter two weeks later in which he asked

for another loan modification with a lower interest rate and

forgiveness for his delinquent payments. He continued to miss

payments and stopped paying altogether in July 2015. He alleges

that he received notice at some point between June 2014 and July

2015 that Chase had “cancelled” the 2014 loan modification.

Chase claims it has no record of cancelling the modification.

     On June 1, 2016, Chase sent Carvalho notice of its intent

to foreclose. Chase held a foreclosure auction on May 29, 2018

after Carvalho failed to cure his default. Hanscom Federal

Credit Union purchased the property at the foreclosure sale for

$225,000.

     On March 24, 2017, Carvalho sued Chase in state court. His

complaint includes five causes of action: (1) breach of contract

and breach of the covenant of good faith and fair dealing,

(2) promissory estoppel, (3) lack of standing to foreclose,

(4) quieting title, and (5) declaratory judgment and injunctive

relief. Chase removed this action to federal court on April 25,

2017. After discovery, Chase moves for summary judgment on all

Carvalho’s claims.



                                    3
      Case 1:17-cv-10723-PBS Document 80 Filed 04/30/19 Page 4 of 12



                          STANDARD OF REVIEW

     Summary judgment is appropriate when there is “no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). A genuine

dispute exists where the evidence “is such that a reasonable

jury could resolve the point in the favor of the non-moving

party.” Rivera-Rivera v. Medina & Medina, Inc., 898 F.3d 77, 87

(1st Cir. 2018) (quoting Cherkaoui v. City of Quincy, 877 F.3d

14, 23-24 (1st Cir. 2017)). A material fact is one with the

“potential of changing a case’s outcome.” Doe v. Trs. of Bos.

Coll., 892 F.3d 67, 79 (1st Cir. 2018). “The court must view the

facts in the light most favorable to the non-moving party and

draw all reasonable inferences in [his] favor.” Carlson v. Univ.

of New Eng., 899 F.3d 36, 43 (1st Cir. 2018).

     The burden on a summary judgment motion first falls on the

movant to identify “the portions of the pleadings, depositions,

answers to interrogatories, admissions, and affidavits, if any,

that demonstrate the absence of any genuine issue of material

fact.” Irobe v. U.S. Dep’t of Agric., 890 F.3d 371, 377 (1st

Cir. 2018) (quoting Borges ex rel. S.M.B.W. v. Serrano-Isern,

605 F.3d 1, 5 (1st Cir. 2010)). The movant can meet this burden

“either by offering evidence to disprove an element of the

plaintiff’s case or by demonstrating an ‘absence of evidence to

support the non-moving party’s case.’” Rakes v. United States,

                                    4
      Case 1:17-cv-10723-PBS Document 80 Filed 04/30/19 Page 5 of 12



352 F. Supp. 2d 47, 52 (D. Mass. 2005) (quoting Celotex Corp. v.

Catrett, 477 U.S. 317, 325 (1986))). If the movant meets this

“modest threshold,” the burden shifts to non-movant to “point to

materials of evidentiary quality” to demonstrate that the trier

of fact could reasonably resolve the issue in his favor. Irobe,

890 F.3d at 377. Summary judgment is inappropriate if the non-

movant identifies “’significantly probative’ evidence favoring

his position. Id. (quoting Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 249-50 (1986)).

                               DISCUSSION

I.   Breach of Contract and Breach of the Covenant of Good Faith
     and Fair Dealing (Count I)

     Carvalho alleges that Chase committed breach of contract by

“cancelling” the 2014 loan modification (Count I). A successful

breach of contract claim requires the plaintiff to show that

there was a valid contract between the parties, that he “was

ready, willing, and able to perform his . . . part of the

contract,” and that the defendant breached the contract and

caused him harm. Bulwer v. Mount Auburn Hosp., 46 N.E.3d 24, 39

(Mass. 2016). There is no dispute that the 2014 loan

modification was a valid contract.

     Chase argues that the record is devoid of any evidence that

it cancelled the loan modification. According to an authorized

signer who reviewed Carvalho’s file, Chase has no record of ever


                                    5
      Case 1:17-cv-10723-PBS Document 80 Filed 04/30/19 Page 6 of 12



doing so. For his part, Carvalho has provided inconsistent

accounts of how he knows that the modification was cancelled. He

has variously explained that he received a letter cancelling the

modification in July 2014, was told that Chase was cancelling

the modification by a Chase representative in July 2015, and was

informed by a loan officer that the loan no longer appeared on

his credit report.

     Even if Chase did cancel the modification, however, the

undisputed facts demonstrate that Carvalho was not “ready,

willing, and able to perform his . . . part of the contract.”

Bulwer, 46 N.E.3d at 39. Carvalho stopped making complete and

timely payments on his loan in June 2014, before he alleges

Chase cancelled the modification. Carvalho’s nonpayment shows

that he was not “in a position to obtain the benefit of the

contract, but for the breach.” Frostar Corp. v. Malloy, 823

N.E.2d 417, 428 (Mass. App. Ct. 2005).

     Carvalho’s claim that Chase breached the covenant of good

faith and fair dealing fails for the same reason. “The covenant

of good faith and fair dealing ‘requires that neither party

shall do anything that will have the effect of destroying or

injuring the right of the other party to the fruits of the

contract.’” Buffalo-Water 1, LLC v. Fid. Real Estate Co., 111

N.E.3d 266, 279 (Mass. 2018) (quoting T.W. Nickerson, Inc v.

Fleet Nat’l Bank, 924 N.E.2d 696, 704 (Mass. 2010)). Carvalho

                                    6
       Case 1:17-cv-10723-PBS Document 80 Filed 04/30/19 Page 7 of 12



had no right to his lower monthly payments once he failed to

make complete and timely payments. Furthermore, Carvalho

provides no evidence to support his vague allegation in the

complaint that Chase representatives gave him faulty information

about the amount he owed on his loan. Chase is therefore

entitled to summary judgment on Count I.

II.   Promissory Estoppel (Count II)

      In Count II, Carvalho seeks to recover via promissory

estoppel, alleging that Chase’s offer of the 2014 loan

modification induced him to make monthly payments. Because

Carvalho and Chase entered into an enforceable contract, he does

not have a cognizable claim for promissory estoppel. See Malden

Police Patrolman’s Ass’n v. Malden, 82 N.E.3d 1055, 1064 (Mass.

App. Ct. 2017). Furthermore, a claim for promissory estoppel

requires “an act or omission . . . in reasonable reliance on the

representation.” Anzalone v. Admin. Office of Trial Court, 932

N.E.2d 774, 786 (Mass. 2010) (quotation omitted). Carvalho did

not act in reliance on Chase’s promise of a loan modification.

Instead, he almost immediately stopped paying his loan payments

in full and on time. Accordingly, the Court grants Chase summary

judgment on Count II.

III. Lack of Standing to Foreclose (Count III)

      In Count III, Carvalho claims Chase lacked standing to

foreclose on his property. A valid foreclosure by power of sale

                                     7
      Case 1:17-cv-10723-PBS Document 80 Filed 04/30/19 Page 8 of 12



requires that the foreclosing party hold the mortgage and also

either own the note or act on behalf of the owner of the note.

Galiastro v. Mortg. Elec. Registration Sys., Inc., 4 N.E.3d 270,

275 (Mass. 2014). There is no dispute Chase holds the mortgage

via an assignment from MetLife, who received the mortgage via

assignment from First Horizon. Carvalho alleges in his complaint

that the 2013 assignment is void because a power of attorney was

not recorded prior to assignment. There is no such requirement,

and Carvalho’s citation to Ramos v. Jones, No. 13 MISC

479025(AHS), 2015 WL 653260 (Mass. Land Ct. Feb. 12, 2015), is

inapposite.

     Carvalho also alleges in his complaint that the foreclosure

was invalid because Fannie Mae, not Chase, owns the note. Since

Massachusetts law allows a mortgagee to foreclose as long as it

has authorization from the owner of the note, see Galiastro, 4

N.E.3d at 275, he opposes summary judgment by arguing instead

that Chase has failed to put forth sufficient evidence to

demonstrate that Fannie Mae owns the note and has authorized

Chase to foreclose on the property.

     In support of its motion for summary judgment, Chase

submitted an affidavit from a vice president that was filed with

the registry of deeds and indicates that Chase was authorized by

the owner of the note to foreclose. Such an affidavit is one way

for a foreclosing mortgage holder to prove it is acting on

                                    8
      Case 1:17-cv-10723-PBS Document 80 Filed 04/30/19 Page 9 of 12



behalf of the owner of the note. See Rice v. Wells Fargo Bank,

N.A., 2 F. Supp. 3d 25, 33 (D. Mass. 2014); Eaton v. Fed. Nat’l

Mortg. Ass’n, 969 N.E.2d 1118, 1133 n.28 (Mass. 2012). Chase

also produced an affidavit from an authorized signer based on

his review of Carvalho’s file that states that Chase services

the note on behalf of Fannie Mae, the owner of the note.

Carvalho assails this latter affidavit for lacking the

underlying documentation, but “no evidentiary rule prohibits a

witness from testifying to a fact simply because the fact can be

supported by written documentation.” Rodríguez v. Señor Frog’s

de la Isla, Inc., 642 F.3d 28, 34 (1st Cir. 2011) (cleaned up).

Finally, Carvalho admitted in the complaint that Fannie Mae owns

the note and at his deposition that Chase has serviced his

mortgage loan. Chase’s evidence of Fannie Mae’s ownership of the

note is sufficient to meet its initial burden on summary

judgment.

     Carvalho tries to create a genuine dispute of material fact

by pointing to inconsistencies in the record about Fannie Mae’s

relationship to the note. Chase has variously described Fannie

Mae as the note’s “owner,” “holder,” and “investor,” but

Carvalho gives no reason to believe these terms have different

meanings in this context. See Eaton, 969 N.E.2d at 1121 n.2

(using “the term ‘note holder’ . . . to refer to a person or

entity owning the ‘mortgage note’”). Although Chase’s documents

                                    9
      Case 1:17-cv-10723-PBS Document 80 Filed 04/30/19 Page 10 of 12



sometimes refer to the owner as “FNMA MBS Express,” this entity

is indisputably part of Fannie Mae. The 2009 assignment of the

mortgage to MetLife purports to assign the note as well, even

though Fannie Mae told Carvalho it acquired the note on November

1, 2003. The 2009 assignment appears to be on a form document,

however, and does not specifically refer to Carvalho’s note.

Finally, Chase’s failure to respond to discovery requests about

Fannie Mae and ownership of the note does not raise a genuine

dispute. If Carvalho was displeased with Chase’s response, he

should have moved to compel. In sum, Carvalho puts forth only

“unsupported speculation” that Fannie Mae does not own his note,

which is insufficient to create a genuine dispute of fact.

Velázquez-Pérez v. Developers Diversified Realty Corp., 753 F.3d

265, 270 (1st Cir. 2014) (quoting Triangle Trading Co. v. Robroy

Indus., Inc., 200 F.3d 1, 2 (1st Cir. 1999)).

      Because there is no genuine dispute that Fannie Mae owns

the note and that Chase holds the mortgage and is authorized to

service the loan on Fannie Mae’s behalf, Chase is entitled to

summary judgment on Count III.

IV.   Quieting Title (Count IV)

      In Count IV, Carvalho seeks to quiet title on the basis

that the assignment of the mortgage to Chase and the subsequent

foreclosure were invalid. A plaintiff must have “both actual

possession and the legal title” to maintain a quiet title

                                    10
     Case 1:17-cv-10723-PBS Document 80 Filed 04/30/19 Page 11 of 12



action. Rezende v. Ocwen Loan Servicing, LLC, 869 F.3d 40, 43

(1st Cir. 2017) (quoting Daley v. Daley, 14 N.E.2d 113, 116

(Mass. 1938)). Under Massachusetts law, “when a person borrows

money to purchase a home and gives the lender a mortgage, the

homeowner-mortgagor retains only equitable title in the home.”

U.S. Bank Nat’l Ass’n v. Ibanez, 941 N.E.2d 40, 51 (Mass. 2011).

Legal title to the property rests with the mortgagee. Id.

Accordingly, “a quiet title action is not an avenue open to a

mortgagor whose debt is in arrears.” Flores v. OneWest Bank,

F.S.B., 172 F. Supp. 3d 391, 396 (D. Mass. 2016) (quoting Oum v.

Wells Fargo, N.A., 842 F. Supp. 2d 407, 412 (D. Mass. 2012)). It

is undisputed Carvalho has not paid off his mortgage and stopped

making his monthly payments in 2014. He does not have legal

title to the property and cannot maintain a quiet title action.

     Carvalho’s argument that a mortgagor actually does has

standing to bring a quiet title claim is without merit. He cites

to Barrasso v. New Century Mortgage Corp. for the proposition

that “there is no jurisdictional requirement to plead record

title” in a quiet title claim. No. 12 MISC 461715(HPS), 2015 WL

1880559, at *4 (Mass. Land Ct. Apr. 14, 2015), aff’d in part and

vacated in part, 69 N.E.3d 1010 (Mass. App. Ct. 2017). This

discussion in Barrasso concerned the requirements for

jurisdiction over a defendant in a quiet title action, not the



                                   11
     Case 1:17-cv-10723-PBS Document 80 Filed 04/30/19 Page 12 of 12



standard for a plaintiff’s standing. Id. Chase is therefore

entitled to summary judgment on Count IV.

V.   Declaratory Judgment and Injunctive Relief (Count V)

     Carvalho’s final claim seeks a declaratory judgment and

injunctive relief (Count V). He does not claim any substantive

basis for this request other than the claims set forth in Counts

I through IV. Declaratory and injunctive relief are remedies,

not independent causes of actions. See, e.g., Mass. State Police

Commissioned Officers Ass’n v. Commonwealth, 967 N.E.2d 626, 631

n.9 (Mass. 2012) (noting that Massachusetts Rule of Civil

Procedure 65 “establishes a procedure for seeking an injunction

that requires a separate legal basis”). Accordingly, Chase is

entitled to summary judgment on Count V.

                                 ORDER

     Chase’s motion for summary judgment (Docket No. 61) is

ALLOWED.

SO ORDERED.



                                 /s/ PATTI B. SARIS
                                 Patti B. Saris
                                 Chief United States District Judge




                                   12
